Citation Nr: 0026650	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1960.  

In November 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
psychiatric disability.  Following pertinent notice to the 
veteran the same month, with advisement of appellate rights, 
a Notice of Disagreement was not received within the 
subsequent year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the RO.  A 
hearing was held before a hearing officer at the RO in 
December 1997.

REMAND

The veteran's December 1997 personal hearing at the RO 
featured testimony (from the veteran's sister) in which the 
RO was advised that the veteran had apparently, within the 
preceding "two years", been hospitalized on an unspecified 
number of occasions at he VA Medical Center in San Juan, 
Puerto Rico.  Although the hearing officer indicated (see 
page 22 of hearing transcript) that he would procure the 
related VA hospitalization clinical reports, there is no 
indication that the RO thereafter ever attempted to do so.  
On assessing the foregoing in conjunction with the pertinent 
discussion by the United States Court of Appeals for Veterans 
Claims in Graves v. Brown, 8 Vet. App. 522, 524-525 (1996), 
the Board is of the opinion that the RO should attempt to 
procure the cited VA clinical records before further 
appellate action ensues.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.).  Further development to facilitate the 
accomplishment of the foregoing is, therefore, specified 
below.  

The Board further observes that, in an item of correspondence 
dated in December 1997, the veteran asserted a claim of 
entitlement to a permanent and total rating for pension 
purposes ("pension").  Inasmuch as such claim has apparently 
not yet been adjudicated by the RO, further development 
pertaining to the same is specified hereinbelow.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to procure copies of any clinical records 
which may have been prepared in 
conjunction with either 
hospitalization(s) or outpatient therapy 
rendered the veteran since 1995 at the VA 
Medical Center in San Juan, Puerto Rico.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page; and adjudicate the veteran's 
above-cited recently submitted claim for 
pension.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the above-addressed claim for pension, 
both he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
 	D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




